Citation Nr: 0411137	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-18 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there was clear and unmistakable error in a June 1974 
rating decision that denied a compensable evaluation for a skin 
disorder.

2.  Entitlement to an increased evaluation for dyshidrotic eczema, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Montgomery, Alabama, which held that (1) no revision was warranted 
in a July 1974 rating action that denied an increased 
(compensable) evaluation for a skin disorder, and (2) denied an 
increased evaluation for dyshidrotic eczema, currently rated as 10 
percent disabling.

In August 2003, the veteran was afforded a personal hearing at the 
RO.  A transcript of the hearing testimony has been associated 
with the claims file.

The issue of entitlement to an increased evaluation for 
dyshidrotic eczema, currently rated as 10 percent disabling, will 
be addressed in the Remand section below.


FINDINGS OF FACT

1.  Entitlement to an increased evaluation for a skin disorder was 
denied by means of a June 1974 rating decision.  The veteran was 
notified of this decision and did not perfect an appeal of the 
decision.

2.  The June 1974 rating decision was supported by the evidence 
then of record and the applicable statutory and regulatory 
provisions existing at the time were correctly applied.


CONCLUSION OF LAW

The RO rating decision of June 1974 which denied an increased 
rating for a skin disorder does not contain CUE.  38 C.F.R. § 
3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  As an initial matter, the Board notes that there was a 
significant change in the law in November 2000 when the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
law eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The United States Court of Appeals for Veterans Claims (Court) has 
held that the VCAA is not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); Parker v. Principi, 15 
Vet. App. 407 (2002).  Therefore, the VCAA is not applicable is 
this case.

Factual Background.  In February 1974, the veteran filed a claim 
for an increased evaluation for his service-connected skin 
disorder.  A February 1974 statement from a private physician 
indicated that the veteran had complained of a recurrent chronic 
rash of the hands and feet.  On physical examination, the veteran 
had weeping, scaly, pruritic eruption of the hands and feet.  
Clinical diagnosis was of chronic exematoid dermatitis, with 
possible mitotic infection.

VA outpatient records, dated in February and March 1974, showed 
improvement of the hands and feet.  The veteran was using Synalar 
on his hands and Whitfield on his feet.  The veteran had scaling 
areas on the plantar surface of his feet and in the webs of his 
toes.  A few drying lesions were present on the palm and down the 
sides of the fingers.  The impression was of tinea pedis.

In May 1974, the veteran was afforded a VA examination, when he 
indicated that he had been informed by doctors that no "cure" was 
available for his "jungle rot" skin condition.  He reported that 
the last flare up of this condition impaired his ability to walk 
and use his hands for five weeks.  Physical examination revealed 
mild erythema with scaling between the fourth and fifth right 
toes.  Impression was of tinea pedis.

In June 1974, the RO issued a rating decision denying a 
compensable evaluation for the veteran's skin disorder.  The 
veteran was notified of this decision by letter dated July 4, 
1974.  He was informed that his claim had been denied as the 
evidence did not show that his skin disorder had worsened.  The 
evidence does not show that he filed a notice of disagreement with 
this decision, and the decision became final.

In July 2001, the veteran submitted a statement alleging error in 
the adjudication of his claim for an increased evaluation for a 
skin disorder in 1974.  He asserted that his condition warranted a 
higher evaluation, as it was chronic and he had had weeping, 
scaling, and pruritic eruptions on his hands and feet for the last 
50 years.  The veteran stated that the onset of the condition was 
in 1945, when he was hospitalized with a fellow soldier who 
suffered from the same skin condition.  The veteran also testified 
at a hearing before a RO hearing officer in February 1999, and 
restated this contention in greater detail.

Legal Criteria. The Board notes that, under 38 C.F.R. §§ 3.104(a), 
3.105(a) and 20.1103 taken together, a rating decision is final 
and binding in the absence of CUE.  Under 38 C.F.R. 3.105(a), 
"[p]revious determinations which are final and binding . . . will 
be accepted as correct in the absence of clear and unmistakable 
error."  A decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  The United 
States Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has provided the following guidance 
with regard to a claim of CUE:

In order for there to be a valid claim of 'clear and unmistakable 
error,' there must have been an error in the prior adjudication of 
the claim.  Either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly applied.  
The claimant, in short, must assert more than a disagreement as to 
how the facts were weighed or evaluated.  

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The 
Court in Russell further stated:

Errors that would not have changed the outcome are harmless; by 
definition, such errors do not give rise to the need for revising 
the previous decision.  The words 'clear and unmistakable error' 
are self-defining.  They are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  A 
determination that there was a 'clear and unmistakable error' must 
be based on the record and the law that existed at the time of the 
prior AOJ [agency of original jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of resolving 
reasonable doubt in favor of the veteran is not for application, 
inasmuch as error, if it exists, is undebatable, or there was no 
error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. 
App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear 
and unmistakable error' requires that error, otherwise 
prejudicial, must appear undebatably."  Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991).  "It must always be remembered that clear 
and unmistakable error is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In Russell, 
Fugo and other decisions, the Court has emphasized that merely to 
aver that there was CUE in a rating decision is not sufficient to 
raise the issue.  The Court has further held that simply to claim 
CUE on the basis that previous adjudication had improperly weighed 
the evidence can never rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell at 314.  
Evidence that was not of record at the time of the decision cannot 
be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. 
App. 233 (1993).

In Luallen v. Brown, 8 Vet. App. 92, 94 (1996), the Court provided 
several examples of situations that are not CUE.  These include 
the following: (1) change in diagnosis, such as a new medical 
diagnosis that "corrects" an earlier diagnosis which was 
considered in a final rating decision; (2) failure by VA to 
fulfill the duty to assist the claimant; or, (3) disagreement as 
to how the facts were weighed or evaluated.

Regulations in effect in 1974 provided, in pertinent part, that a 
noncompensable evaluation for a skin disorder was appropriate for 
slight, if any, exfoliation, exudation or itching, if on a non-
exposed surface or small area.  A 10 percent evaluation was 
warranted if the evidence revealed exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  A 30 
percent evaluation was warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7899 (1974).

Analysis.  The veteran asserts, in essence, that the June 1974 
rating decision that denied an increased evaluation for a skin 
disorder was clearly and unmistakably erroneous because the 
medical evidence available at that time clearly showed that this 
disability warranted a compensable evaluation.  The Board notes 
that the veteran was notified of this decision, but he did not 
file an appeal of this decision.  Therefore, the June 1974 
decision is final in the absence of CUE.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.105.

In assessing whether the rating action issued in June 1974 was 
undebatably erroneous in concluding that the veteran's skin 
disorder warranted a compensable evaluation, the Board must limit 
its review to the evidence that was of record at the time that the 
decision was issued.  After a review of this evidence, the Board 
finds that the June 1974 rating decision that denied an increased 
rating for a skin disorder was not clearly and unmistakably 
erroneous. 

Specifically, the evidence of record at the time that the RO 
denied the veteran's claim for an increased rating in June 1974 
included the results of an examination completed in May 1974 
specifically to determine the severity of the veteran's skin 
disorder.  The report of this examination does not show that the 
veteran's skin disorder involved more than slight exfoliation or 
itching on a small area.  The February and March 1974 VA records 
showed scaling only on the plantar surface of the feet and toes, 
with a few drying lesions on the palm and sides of fingers.  There 
was no evidence of exfoliation, exudation or itching, involving an 
extensive area, extensive lesions or marked disfigurement, 
required for a higher evaluation, in any of the evidence then of 
record.  The Board also notes that the July 1974 letter from the 
veteran's employer, to which the veteran has referred in support 
of his claim, was not of record at the time of the June 1974 RO 
decision at issue.

The Board finds that the June 1974 RO denial of an increased 
rating for a skin disorder was supported by and consistent with 
the evidence then of record.  There is no undebatable error in the 
June 1974 rating decision and it cannot be said that reasonable 
minds could only conclude that the 1974 decision was fatally 
flawed at the time it was made.  Accordingly, the Board finds that 
CUE is not shown in the June 1974 decision which denied an 
increased rating for a skin disorder.


ORDER

Inasmuch as the July 1974 rating decision denying an increased 
rating for a skin disorder was not the product of CUE, the benefit 
sought on appeal as to this matter is denied.


REMAND

The Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a waiver.  
See Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The result is that the RO must 
review new evidence associated with the claims file and adjudicate 
the claim considering that evidence, as well as evidence 
previously of record.  In this case, a surgical pathology report 
from the Huntsville VAMC, dated in October 2003, has recently been 
associated with the claims folder without a waiver, and has not 
yet been considered by the RO in adjudicating the claim on appeal.  
The report reflects that the specimen was taken earlier that same 
month.

This case is hereby REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC., for the following action:

1.  The RO should obtain complete outpatient treatment records 
from the Huntsville VAMC for the veteran for October 2003 and 
thereafter.

2.  The RO should re-adjudicate the veteran's increased rating 
claim in light of the evidence added to the record since the last 
Supplemental Statement of the Case (SSOC).  If the benefit sought 
on appeal remains denied, the veteran and his representative 
should be furnished a SSOC and be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



